 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Pulitzer Publishing CompanyandSt.Louis NewspaperCarriers'Union No. 450, affiliated with International PrintingPressmen and Assistants'Unionof NorthAmerica, AFL-CIO,Petitioner.Case No. 14-RC-4539.March 9, 1964DECISION ON REVIEWOn May 28, 1963, the Regional Director for the Fourteenth Regionissued the attached Decision and Order in the above-entitled proceed-ing, dismissing the petition filed herein on the ground that the news-paper carriers sought to be represented by the Petitioner are inde-pendent contractors.Thereafter, the Petitioner, in accordance withSection 102.67 of the Board's Rules and Regulations, Series 8, asamended, filed with the Board a timely request for review contend-ing that the newspaper carriers are employees within the meaning ofthe Act.The Board by telegraphic order dated June 25,1963, grantedthe request for review.Briefs on review were filed by the Employerand the Petitioner.The Board has considered the entire record in this case, togetherwith the parties' briefs, and is of the opinion that the facts clearlysupport the Regional Director's determination that the newspapercarriers involved herein are independent contractors.'Accordingly,we hereby affirm his Decision and Order.1Cf.Lindsay Newspapers,Inc.,130 NLRB 680, affd.315 F. 2d 709(C.A. 5).REGIONAL DIRECTOR'S DECISION AND ORDERUpona petition duly filed,a hearing was held before Hearing Officer Eugene L.Rosenfeld of the National Labor Relations Board.His rulingsmade at thehearing are free from prejudicial error and are affirmed.'Pursuantto theprovisions of Section 3(b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to Regional DirectorSalvatore Cosentino.Upon the entire record the Regional Director finds:1.ThePulitzer Publishing Company 2(herein called Publisher)isengaged incommerce within the meaning ofthe Actand it will effectuate the purposes of theAct toassert jurisdiction herein.2.Thelabor organization named above claims to represent certain employees ofThe PulitzerPublishing Company.3'Petitioner excepted at several points throughout the hearing to a ruling excluding allevidence concerning conversations with one Fred Eck, now deceased,where Eck and thewitness were the only ones present. The Petitioner, although afforded an opportunity to doso, failed to make any offer of proof for the record.In reviewing the entire record, itappears that Petitioner had an opportunity to elicit like testimony from several witnessesconcerning similar events which took place in conversations held with one CharlesMundy, who now holds the same position which Eck held immediately prior to his death.2The name of the publisher appears as corrected at the hearing.$ The Publisher refused to stipulate that Petitioner was a labor organization within themeaning of the Act on the grounds that all of its members were independent contractors.In view of the findings made herein, it is unnecessary to reach any conclusions as to thestatus of Petitioner as a labor organization.146 NLRB No. 33. THE' PULITZER PUBLISHING COMPANY3033.A question concerning commerce does not exist concerning the representationof certain employees of the Publisher within the meaning of Section`9 (c) (1) 'andSection 2(6) and (7) of the Act.The Publisher contends that all individuals who would be included in the unitdescription are independent contractors within the meaning of Section 2(3) of theAct.The record reveals that on July 13, 1945, the Board in Case No. 14-R-890certified this same petitioner as the collective-bargaining agent for paper carriersfor several St. Louis newspaper publishers,among them The Pulitzer PublishingCompany.InThe Pulitzer Publishing Company,et al.,62 NLRB 229, the Board in orderingan election among the newspaper carries discussed the several factors which led itto conclude that the carriers were employees rather than independent contractors.The recordin the instant case reveals that there have' been several changes sincethe Board decision in 62 NLRB 229.At the time of the original Board decision,the sale of a newspaper route wasevidenced by a written contract executed in triplicate with copies for both partiesand for the Publisher.That contract contained the following paragraph:I further understand that the Post-Dispatch has established certain policieswhich guide it in its relationship to carriers,which are printed on the reverseside hereof,and that such policies are subject to change by said Post-Dispatch.The reverse side of the contract contained 14 conditions of employment.Thecarrier agreed that any helpers he might employ had to meet with the approval ofthe Post-Dispatch;that the Post-Dispatch reserved the right to designate the editionto be delivered on each route;that the Post-Dispatch will designate what otherpapers,if any,a carrier will be allowed to deliver;the Post-Dispatch set the pricefor which a carrier had to sell its newspaper;the carriers were not allowed to refusedelivery to subscribers except fora reason such as a poor credit rating;the carrierswere allowed to deliver back copies of newspapers.The Post-Dispatch on severaloccasions compelled carriers to disposed of their routes for various reasons. ThePost-Dispatch instructed new carriers on the time and method of delivery and thewrapping of papers.The carriers could not make any charge for any special deliveryservice rendered to a subscriber,nor could they give subscribers any discount,rebate,or cutback.The Publisher had collective-bargaining agreements with the Petitioner fromthe time of the Board's certification in 1945 until May_ 26,1961,when their lastagreement expired.In 1961 the Publisher announced that it would no longer enterinto collective-bargaining agreements with the Petitioner,as under the NationalLaborRelations Act, as amended,ithad no duty to do so-since the carriers were allindependent contractors.The record reveals that since 1945 there'has been a substantial change in therelationship between the carriers and the Publisher and that these changes tendto establish the status of the carriers as independent contractors within the meaningof Section 2 (3) of the Act.The Publisher has established approximately 190 newspaper routes in the cityand county of St. Louis.Carriers are required to,operate within the boundaries ofthese routes and are not allowed to sell or deliver newspapers on street corners orto any place outside of these routes.Whenever a carrier desires to sell a route,the Publisher insists on an interview with the purchaser,and these interviews havealways taken place at the Publisher's offices.At this interview the Publisher deter-mines the purchaser's credit rating,his experience in newspaper delivery,and hisknowledge of the boundaries of the route,and attempts to form an opinion as tothe type of businessman the purchaser will make.Based on the information gatheredat this interview,the Publisher decides whether it will enter into a relationship withthe purchaser.A transfer agreement is signed by the selling carrier and filed in thePublisher's offices,but the parties do not retain a copy of this agreement.Theagreement contains no conditions except that the seller agrees to furnish thepurchaser with a list of his customers.The Publisherdoes require that the carriers deliver the newspaper each day thatit is published and it alone controls the number of days that the newspaper ispublished and the size of each newspaper.The Publisher unilaterally fixes thewholesale price at which the newspaper is sold to the carriers.The Publisherfurnishes to the carriers various forms for the carriers' use in their daily operationssuch as stop and start orders,wax wrapping paper,billing forms,and insurance744-870-65--vol.146-21 304DECISIONSOF NATIONAL LABORRELATIONS BOARDcards.The record reveals that the carrier is not required to use any of these:materialsfurnished by the Publisher.The Publisher currently pays travel allow-ances to 7 men and hardship allowances to 10 men. The travel allowances arenot calculated on a per mile formula, but rather are wholly within the discretionof the Publisher and are based upon the average number of miles traveled by thecarrier and the density of population within the route.The Publisher pays ahardship allowance to carriers if it deems that a route can no longer be profitablyoperated due to extensive destruction of real estate or the changed character ofneighborhoods within a route.The Publisher extends credit to the carriers and isthe sole arbitrator of the amount of credit to be extended before it will terminateits relationship with the carrier.The Publisher conducts campaigns at least twiceyearly to solicit new subscribers and relays the names of the new subscribers to thecarrier on a start order form.The Publisher makes available to all subscriptionreaders an accident insurance program at the recommended price of 50 each Satur-day.The carriers collect these sums and are billed once each month for the-premiums.The record reveals that some carriers charge a flat rate of 25 centsper month, which rate is in excess of the Publisher's announced price.There isno indication that a carrier is required to participate in the insurance program.On the other hand, carriers may refuse to make deliveries to a potential sub-scriber for any reason.The record discloses carriers occasionally refuse eitherbecause they feel the subscriber may be a poor credit risk or because the carrier finds.it economically unfeasible to deliver to that subscriber.Carriers deliver the news-paper with, their own equipment, which they must maintain at their own expense.The carriers may hire any help they choose without the approval, consent, orknowledge of the Publisher.The carrier determines the number of newspapershe will, receive each day by calling the Publisher and either decreasing or increas-ing, his draw. - The carrier alone determines which edition of the Post-Dispatchhe will deliver each day.The carrier maintains his own customer lists, which thePublisher never asks for or has a right to see.The carrier does all his own billingand keeps records which are entirely within his possession and are never shownto the Publisher.The carriers frequently charge monthly rates to subscribers in excess of the Pub-lisher's recommended retail subscription rate.Carriers bill customers at intervals.ranging from 2 months to 1 year and are not required to deposit any advancepayments with the Publisher or to a special account.All revenues collected bythe carrier remain in his possession.Carriers conduct their own solicitation cam-paigns in addition to solicitations carried on by the Publisher.No carrier is,required to participate in any solicitation campaign or any promotional campaignany retaliatory action.Once yearly the Publisher asks 'those 14 carriers whose routes lie partially withinthe city and partially within the county to supply it with the number of newspapers,that the carrier delivered within the city on a given day.This request is to conformwith a rule of the Audit Bureau of Circulation, a voluntary organization of whichthe Publisher is a member.The Publisher does not accept any "returns" although it will replace any paperstorn or damaged in shipment.The carrier may deliver any other publication oradvertising material at the, same time he delivers the Post-Dispatch.The Publisherdoes demand that no foreign material be inserted in or wrapped around the Post-Dispatch.The only time a carrier may be asked to come to the Publisher's officeis on the occasion of the transfer of a newspaper route or to discuss an overduenewspaper bill owing to the Publisher.The Publisher does not carry on its payrollas an employee any carrier,nor does. it charge against the carrier any Federalor State withholding tax.The record reveals that the Publisher employs a "carrier contact man," whoserves essentially as a liaison between the carriers and the Publisher.This in-dividual in no way exercises any supervisory functions over the carriers.The carrier's income is determined by the difference between the wholesale ratehe is charged by the Publisher and-the prices for which he sells his newspapers tohis customers.The carrier's total income may fluctuate depending upon the totalnumber of subscribers on a given day.The carrier may refuse to deliver backeditions of the Post-Dispatch.The carriers determine at what place they willpick up their daily draw of newspapers.Carriers have been requested by the THE YOUNGSTOWN CARTAGE COMPANY305Publisher to deliver the Sunday newspaper in only one section, but several car-riers have continued a past practice of delivering the Sunday paper in separatesections without any action being taken by the Publisher.The carrier can terminatehis relationship with the Publisher with no notice, and the record indicates that thePublisher has a policy of giving 30 days' notice before terminating a relationship.InLindsay Newspapers, Inc.,130 NLRB 680, the Board restated its "right tocontrol" test for determining the status of an individual as an employee or anindependent contractor:Where the person for whom the services are performed retains the right tocontrol the manner and means by which the result is to be accomplished,the relationship is one of employment; while, on the other hand, where controlis reservedonlyas to the result sought, the relationship is that of an independentcontractor.The Board has used this test many times in determining the status of newspapercarriers.SeeA. S. Abell Company,137 NLRB 238;Lindsay Newspapers, Inc.,supra;andThe Kansas City Star Company,76 NLRB 384. The Board in deter-mining the status of the newspaper carriers in these cases has weighed each factorpresent in the cases against its right-to-control test.All the factors involved inthose cases are present in the instant case. In those cases in which the Boardfound the carriers to be employees, they also found a considerable degree of discre-tion and control over the actual operation of the distribution procedure retainedby the publisher.Here, the Publisher's only retention of control is in the area of theinitial establishment of the relationship between itself and the carrier and in thedetermination of the contents of its delivered newspaper, and the frequency of itsdelivery.The method of delivery is established by the carrier, and all mattersincident thereto with which the Publisher comes in contact are immediately relayedto the carrier without comment or recommendation.As the Petitioner seeks to represent only individuals who I find are independentcontractors within the meaning of Section 2(3) of the Act, the petition must bedismissed.[The Regional Director dismissed the petition.]The Youngstown Cartage CompanyandHoward Smith andPeter Dohollow and Michael Boano and Eugene TheodoreLocal 377, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of AmericaandHoward Smithand Peter Dohollow.Cases Nos. 8-CA-2693P2, 8-CA-93837, 8-CA-2979-1,8-CA-2979-2,8-CA-3092, 8-CB-582, and 8-CB-628.March 10, 1964DECISION AND ORDEROn October 8,1963, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceeding, finding that RespondentYoungstown had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that Respondent Youngstownand Respondent Local 377 had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal146 NLRB No. 34.